DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/08/2022 has been entered. Claim 8 has been cancelled, and claims 1, 10, and 17 have been amended. Claims 1-7 and 9-17 remain pending in this application. 

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, Ii et al. (US 2019/0133638) teaches a holder (sensor unit 6, Fig. 8) carrying thereon a sensor (sensor main body 18) to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end (24) and a signal output end (23) having a top, the holder comprising: an hole (opening 26, Fig. 9) containing a part of the sensor; a fixing indentation containing a portion of the sensor (interior of first container 15, paragraph 119, Figs. 11B-11C); a filler disposed in the fixing indentation to retain the sensor in the holder (elastic nonconductive material 28, paragraph 119, Figs. 11B-11C); and a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor in the holder and restrict the filler to remain in the fixing indentation (“opening 27 of the first container 15 is formed of a flexible, elastic material such as silicone rubber…the opening 27 fits snugly against the substrate-shaped first end 23 of the sensor main body 18. As a result, moisture can be prevented from coming in through the opening 27 in the first container 15,” paragraph 113; this meets broadest reasonable interpretation of “blocking element” as interpreted in light of paragraph 42 of Applicant’s specification). However, Ii et al. does not explicitly teach or suggest that a top of the signal output end of the sensor extends above the sensor holder (connectors 21 with terminals 19 are formed separately from the sensor and protrude out of the sensor unit 6, Figs. 7-9) or than the holder comprises an implantation hole that is a channel for implanting the sensor.
Thus, the prior art of record does not teach or suggest, in combination with all other claim elements, a sensor with a signal output end and a sensor holder with a top positioned lower than the top of the signal output end. Claims 1 and 17 include all limitations of claim 10 and are allowed for the same reasons. The dependent claims are allowable by virtue of their dependency on the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791